      Case 3:20-cv-05787-MCR-MAF Document 8 Filed 01/04/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


CALEEM LARONDE,

      Petitioner,

v.                                          CASE NO. 3:20cv5787-MCR-MAF

STATE OF FLORIDA,

      Respondent.
                                  /

                                      ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge, ECF No. 7, that the case be dismissed for failure to comply

with a Court order.    The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections pursuant

28 U.S.C. § 636(b)(1). I have made a de novo determination of any objections

timely filed.

      Having considered the Report and Recommendation, and any objections filed

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 7, is adopted and incorporated

          by reference in this Order.
Case 3:20-cv-05787-MCR-MAF Document 8 Filed 01/04/21 Page 2 of 2




2. The § 2254 petition is DISMISSED without prejudice.

DONE AND ORDERED this 4th day of January 2021.



                        s/  M. Casey Rodgers
                       M. CASEY RODGERS
                       UNITED STATES DISTRICT JUDGE
